EXHIBIT 10.6

 

AGREEMENT TO JOIN IN THE FILING OF

 

CONSOLIDATED FEDERAL INCOME TAX RETURNS

 

THIS AGREEMENT is made and entered into this 15th day of January, 1998, between
Crescent Banking Company (the “Holding Company”), and Crescent Mortgage
Services, Inc. (“CMS”).

 

WITNESSETH:

 

WHEREAS, the Holding Company is the owner of 80% or more of the outstanding
shares of stock of CMS and may, therefore, include the income and expense of CMS
in the Holding Company’s consolidated Federal income tax returns; and

 

WHEREAS, the parties desire to set forth their agreement as to the filing of
such returns and the payment of the related consolidated Federal income tax
liability;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto do hereby agree as follows:

 

1. Filing and Preparation of Future Returns. CMS agrees to consent to joining
with the Holding Company and its consolidated subsidiaries in the filing of
consolidated Federal income tax returns for the taxable year ending December 31,
1997 and each taxable year thereafter, in accordance with applicable income tax
laws and regulations. The Holding Company agrees that it will prepare and file
in a timely manner all Federal and other income tax returns required to be filed
on behalf of the Holding Company and its consolidated subsidiaries, including
CMS, and will pay the taxes shown to be due thereon.

 

2. Estimated Payments. For the taxable year ended December 31, 1997 and each
taxable

 

1



--------------------------------------------------------------------------------

year thereafter, the parties shall prepare a computation of the minimum
estimated quarterly income tax payments which would be required to be paid by
CMS if it were to report its income and expenses to the Internal Revenue Service
as a separate entity and avoid the imposition of an addition to its tax for
underpayment of estimated income tax payments. CMS shall pay to the Holding
Company an amount equal to each such estimated income tax payment on the date on
which CMS would have been required to make such estimated income tax payment if
it were reporting to the Internal Revenue Service as a separate entity. Such
payments shall be made to the Holding Company irrespective of whether or not the
Holding Company shall have any liability for estimated income tax payments with
respect to any such period.

 

3. Year End Taxes.

 

(a) For the taxable year ended December 31, 1997 and every taxable year
thereafter the parties shall prepare a computation of the Federal income tax
expenses to the Internal Revenue Service as a separate entity.

 

(b) CMS shall pay to the Holding Company an amount equal to the income tax
liability computed under paragraph 3(a) above, reduced by the amount of any
credits attributable to the assets or operations of CMS and further reduced by
the amount of any estimated tax payments made to the Holding Company under the
provisions of paragraph 2 above.

 

(c) In the event the computation of CMS’s income tax liability under paragraph
3(a) above shall reflect that a loss was incurred for any year, and that a
refund would have been due as a result of certain loss carryback provisions of
the Internal Revenue Code, then the Holding Company shall pay to CMS an amount
equal to such hypothetical income tax refund plus the amount of any estimated
tax payments for such year made to the Holding Company; provided,

 

2



--------------------------------------------------------------------------------

however, in no event shall the Holding Company be required to make any payment
hereunder in excess of the aggregate of all payments made by CMS to the Holding
Company under paragraphs 2 and 3(b) hereof.

 

(d) Payments required under paragraph 3(b) or paragraph 3(c) above shall be made
on the date on which CMS would have been required to make a final income tax
payment with respect to such year on the assumption that CMS would have had
income tax liability for such year.

 

4. Other Income Taxes. In the event there shall be imposed on CMS any state or
local tax based on net income to which the principles of consolidated income
taxation such as those presently in effect under Federal income tax rules may be
applied and practical, CMS and the Holding Company agree that the above
agreements shall also be applicable with respect to such state or local income
taxes.

 

5. Termination. This Agreement shall continue in effect until terminated by
mutual agreement of the parties and supersedes any and all prior agreements,
written or oral, concerning the subject matter thereof.

 

3